Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 24, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
There is substantial evidence in the record to support the conclusion by the Unemployment Insurance Appeal Board that claimant voluntarily left her employment without good cause (see, Matter of Steed [Roberts], 115 AD2d 166). Claimant testified that she left her employment due to her employer’s failure to provide her with health insurance. Claimant admitted, however, that at the time she was hired her employers did not promise her health insurance (see, Matter of Siff [Catherwood] 32 AD2d 699). Although claimant further testified that she was later promised such coverage, the testimony of one of her employers was to the contrary. According to the employer, while claimant was told that an effort was being made to obtain medical coverage, she was never told that it could be obtained or that it had in fact been obtained. It was for the Board to assess the credibility of the witnesses (see, Matter of Horton [Hartnett] 176 AD2d 1103, 1104), and even if it could be said that claimant’s arguments establish the existence of substantial evidence to support a decision in her favor, this provides no basis to disturb a contrary decision by the Board which is also supported by substantial evidence (see, Matter of Baker [Hartnett] 147 AD2d 790, appeal dismissed 74 NY2d 714).
Weiss, P. J., Mikoll, Yesawich Jr., Crew III and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.